Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Polly Owen on July 15, 2022.

The application has been amended as follows: 
In claim 1, line 4 the phrase “the flow rate” has been changed to –a flow rate--.
In claim 1, line 5, the phrase – the consistency—has been changed to m—a consistency--.
Claim 8 has been written as follows:
8. (Amended) The process of claim 1, wherein the thick stock is diluted by adding whitewater obtained from a forming zone on a wet laid machine to the thick stock 
In claim 11, line 1, the phrase “claim 1” has been changed to –claim 10--.
In claim 15, line 1, the phrase “claim 1” has been changed to – claim 14--.
In claim 22 after the word “wherein” the phrase – the CE staple fibers—has been added.
In claim 31 the phrase “claim 30” has been changed to –claim 1--.
Claims 34-36 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a process of feeding a papermaking composition to a headbox, wherein said composition comprises cellulose and cellulose ester/acetate fibers, said cellulose acetate having the claimed properties and amount. Note the unexpected results as discussed on pages 9 and 10, tables A and B of applicants remarks/arguments filed on January 18, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF